IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


             COREY ALAN BENNETT v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Knox County
                         No. 104211    Bob R. McGee, Judge


                 No. E2015-00143-CCA-R3-PC - Filed March 25, 2015




The pro se appellant, Corey Alan Bennett, appeals as of right from the Knox County
Criminal Court’s order summarily dismissing his petition for post-conviction relief. Because
the record reflects that the appellant filed a subsequent petition for post-conviction relief, we
affirm the order of the Knox County Criminal Court pursuant to Rule 20 of the Rules of the
Tennessee Court of Criminal Appeals.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the Court, in which J AMES C URWOOD
W ITT, and N ORMA M CG EE O GLE, JJ., joined.

Corey Alan Bennett, Nashville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Assistant Attorneys
General, for the appellee, State of Tennessee.

                               MEMORANDUM OPINION

        On January 26, 2015, the appellate court clerk received from the Knox County
Criminal Court Clerk the pro se notice of appeal seeking an appeal as of right from the trial
court’s denial of post-conviction relief in this case. On February 10, 2015, the trial court
clerk transmitted the record to the appellate court clerk. The record reflects that on
September 22, 2014, the pro se appellant filed a petition for post-conviction relief
challenging his October 12, 2012 guilty-pleaded conviction of attempted especially
aggravated sexual exploitation of a minor. The appellant alleges that newly discovered
evidence requires the granting of post-conviction relief. On October 1, 2014, the trial court
summarily dismissed the post-conviction petition, noting that the appellant had previously
filed a petition for post-conviction relief. The pro se appellant filed a timely notice of appeal
from the summary dismissal.
        Tennessee Code Annotated section 40-30-102(c) “contemplates the filing of only one
(1) petition for post-conviction relief [and] [i]n no event may more than one (1) petition for
post-conviction relief be filed attacking a single judgment.” Tenn. Code Ann. § 40-30-
102(c). In the present petition, the appellant acknowledged that he had previously filed a
petition for post-conviction relief. Because the Post-Conviction Procedure Act precludes the
filing of a second petition for post-conviction relief, the petition, as filed, was subject to
summary dismissal. Under certain circumstances, the trial court may treat a subsequently
filed petition for post-conviction relief as motion to reopen. See Tenn. Code Ann. § 40-30-
117(a)(1). None of those circumstances are presented in this case.

       Accordingly, we affirm the judgment of the Knox County Criminal Court.


                                                   ____________________________________
                                                   D. KELLY THOMAS, JR., JUDGE




                                             -2-